Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is responsive to Applicants’ reply filed on 07/30/2021.
Claims 21, 23 – 31, and 33 – 40 have been examined; wherein:
claims 21, 26, 31, and 36 have been amended, and
claims 22 and 32 were previously canceled.
Claims 21, 23 – 31, and 33 – 40 have been examined and being finally rejected.

Response to Amendment
Claim objection for claims 21, 23 – 31, and 33 – 40 are withdrawn in view of Applicants’ amendments.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections for claims 26 – 30 and 36 – 40 are withdrawn in view of Applicants’ amendments.

Response to Arguments
Applicants’ arguments with respect to claims 21 and 31 have been considered but are moot in view of a new ground(s) of rejection as being necessitated by amendments.  See Kane et al. (Pub. No. 2008/0243632 A1.)

Claim Objections
Claims 21, 23 – 31, and 33 – 40 are objected to because of the following informalities:
Claim 21
Line 8; change “a search path” to --the search path--.
Line 23; remove “the” in front of “displayed items”.
Claims 23 – 30
These claims are dependent claims of claim 21 either directly or indirectly; therefore, they inherit the same deficiency of claim 21.
Claim 31
Line 22; remove “the” in front of “displayed items”.
Claims 33 – 40
These claims are dependent claims of claim 31 either directly or indirectly; therefore, they inherit the same deficiency of claim 31.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21, 33 – 31, and 33 – 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 6 and 8, 9, and 11 – 13 of U.S. Patent No. 8,661,403 B2 (hereinafter ‘403) in view of Selinger et al. (Pub. No. US 2010/0250336 A1; hereinafter Selinger; IDS filed on 01/04/2019), Kane et al. (Pub. No. 2008/0243632 A1; hereinafter Kane), and Curtis (Pub. No. US 2008/0250312 A1.) 
Application 16/240,339
Patent 8,661,403
Claim 21
A method for identifying consumer items more likely to be selected by a user in a search path, comprising: 
in a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device: 
generating an interface which is presented to the user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of the other one of the pair of items, the probability metrics representing historical online search behavior of a plurality of users;

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 
 







ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path;

updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; 
after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked 
Claim 1
A method for identifying consumer items more likely to be bought by an individual user, comprising: 




















determining, by a vehicle data system having a processor and a memory, for each individual item of a plurality of items, a probability that the individual user will select the individual item, given that the individual user has expressed interest in a baseline item, wherein the probability is determined based on: 


a similarity among the plurality of items based on observable features thereof; 
an aggregate online search behavior across multiple users; and 
preferences of the individual user in the baseline item, wherein the baseline item is established by the individual user; and 

ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are more likely to be bought by the individual user are ranked higher than items that are less likely to be bought by the individual user; 


















wherein the method further comprises: 
for each paired observation associated with a baseline item i established by the individual user, determining what a first next item j is expected to be selected; 
examining all observations associated with the baseline item i to determine what a second next item t is expected to be selected; 
making a prediction as to which next item the individual user will select; 
comparing the prediction with an actual next item k selected by the individual user; and 
assigning a penalty value to the prediction if the prediction is incorrect.
Claim 23
The method according to claim 21, further comprising collecting item view frequencies only for each hop by the user in a sequence of item discovery.
Claim 3
A method according to claim 1, further comprising collecting item view frequencies only for each hop by the individual user in a sequence of item discovery.
Claim 24
The method according to claim 21, further comprising collecting item view frequencies only for all hops by the user in a sequence of item discovery.
Claim 4
A method according to claim 1, further comprising collecting item view frequencies only for all hops by the individual user in a sequence of item discovery.
Claim 25
The method according to claim 21, further comprising collecting item view frequencies only for all pairs of items in a sequence of item discovery.
Claim 5
A method according to claim 1, further comprising collecting item view frequencies only for all pairs of items in a sequence of item discovery.
Claim 26
The method according to claim 21, further comprising: 

Claim 1
…


examining all observations associated with the baseline item i to determine what a second next item t is expected to be selected;…
Claim 27
The method according to claim 26, further comprising: defining a kernel for a given radius each time a second next item is selected after a baseline item is established by the user.
Claim 6
A method according to claim 1, further comprising: defining a kernel for a given radius each time the second next item t is selected after the baseline item i.
Claim 28
The method according to claim 26, further comprising: 
determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user.
Claim 1
…

determining a conditional probability that the user will select a particular first next item after the particular baseline item is viewed by the user;…
Claim 29
The method according to claim 26, further comprising: 
making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 1

…
making a prediction as to which next item the individual user will select; comparing the prediction with an actual next item k selected by the individual user; and 
assigning a penalty value to the prediction if the prediction is incorrect.
Claim 30
The method according to claim 29, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.
Claim 8
A method according to claim 1, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.
Claim 31


generating an interface which is presented to a user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of the other one of the pair of items, the probability metrics representing historical online search behavior of a plurality of users;

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 

ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that 
updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; and 
after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device Attorney DocketCustomer ID. 44654 to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
Claim 9





















wherein the baseline item is established by the individual user, wherein a probability that the individual user will select a next item, given that the user has expressed interest in the base line item, is determined based at least in part on the similarity among the plurality of items and the item discovery behavior of the individual user relative to the aggregate online search behavior across multiple users, and






















a first component configured to determine a similarity among a plurality of items based on observable features thereof; 

a second component configured to aggregate online search behavior across multiple users; and 
a third component configured to determine what features of the observable features are most important to an individual user, wherein the third component of the collaborative filter examines item discovery behavior of the individual user across multiple dimensions with respect to the observable features in a baseline item and at least one next item, 

wherein the instructions are further translatable by the at least one processor to: 


examine all observations associated with the baseline item i to determine what a second next item t is expected to be selected; make a prediction as to which next item the individual user will select; 

compare the prediction with an actual next item k selected by the individual user; and assign a penalty value to the prediction if the prediction is incorrect.
Claim 33
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for each hop by the user in a sequence of item discovery.  
Claim 11
A computer program product according to claim 9, wherein the second component of the collaborative filter is further configured to 

collect item view frequencies only for each hop by the individual user in a sequence of item discovery.
Claim 34
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all hops by the user in a sequence of item discovery.
Claim 12
A computer program product according to claim 9, wherein the second component of the collaborative filter is further configured to 

collect item view frequencies only for all hops by the individual user in a sequence of item discovery.
Claim 35
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 

Claim 13
A computer program product according to claim 9, wherein the second component of the collaborative filter is further configured to 

Claim 36
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user; and 
examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 9




…
for each paired observation associated with a baseline item i established by the individual user, determine what a first next item j is expected to be selected;
examine all observations associated with the baseline item i to determine what a second next item t is expected to be selected;…
Claim 39
The computer program product of claim 36, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 9





…
make a prediction as to which next item the individual user will select; compare the prediction with an actual next item k selected by the individual user; and assign a penalty value to the prediction if the prediction is incorrect.


Claim 21: 
As shown in the table above, claim 1 of ‘403 does not recite but: 
Selinger discloses generating an interface which is presented to the user via the computing device (Selinger, Fig. 6, [0077 – 0078]; and, Fig. 4, [0058 – 0065]); updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities (Selinger, Fig. 6, [00077 – 0078].  And, [0030, 0053 – 0054]);
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])

Claims 23 – 25, 27, and 30 of the instant application are anticipated by claims 3 – 5, 6, and 8 of ‘403 respectively.
Claims 26 and 28 – 29 of the instant application are anticipated by claim 1 of ‘403.
Claim 31: 
As shown in the table above, claim 9 of ‘403 does not recite but 
Selinger discloses generating an interface which is presented to the user via the computing device (Selinger, Fig. 6, [0077 – 0078]; and, Fig. 4, [0058 – 0065]); updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities (Selinger, Fig. 6, [00077 – 0078].  And, [0030, 0053 – 0054]);
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate Selinger teaching into the method in claim 9 of ‘403 to arrange recommended item in decreasing order and present to user for selection, as suggested by Selinger ([0053 – 0054]), incorporate Kane teaching into ‘403 invention to create a mapping table which store conditional probability values, wherein the mapping 
Claims 33 – 35 of the instant application are anticipated by claims 11 – 13 of ‘084 respectively.
Claims 36 and 39 of the instant application is anticipated by claim 9 of ‘084.

Claims 21, 33 – 31, and 33 – 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 10, and 12 – 18 of U.S. Patent No. 9,508,084 B2 (hereinafter ‘084) in view of Kane and Curtis.
Application 16/240,339
Patent 9,508,084
Claim 21
A method for identifying consumer items more likely to be selected by a user in a search path, comprising: 
in a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device: 
generating an interface which is presented to the user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a 

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 
 













ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path;











updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; 

after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
Claim 1
A method for identifying consumer items more likely to be bought by a user, comprising: 




















determining, by a computer communicatively connected to a computing device and responsive to the user viewing a baseline item via an interface running on the computing device, the computer having a processor and a memory, for each individual item of a plurality of items, a conditional probability that the user will select the individual item, given that the user has viewed the baseline item, wherein the conditional probability is determined based on: 

a similarity among the plurality of items based on observable features thereof, the plurality of items having structural differences; 
an aggregate online search behavior relative to individual items across multiple users; and 
preferences of the user with respect to the baseline item viewed by the user; 

ranking, in decreasing order, conditional probabilities determined for the plurality of items, wherein items that are more likely to be bought by the user are ranked higher than items that are less likely to be bought by the user; 








determining a conditional probability that the user will select a particular first next item after the particular baseline item is viewed by the user; and 
presenting, via the interface running on the computing device, at least a portion of the plurality of items ranked in decreasing order according to the conditional probabilities.
Claim 23
The method according to claim 21, further comprising collecting item view frequencies only for each hop by the user in a sequence of item discovery.
Claim 3
The method according to claim 1, further comprising collecting item view frequencies only for each hop by the user in a sequence of item discovery.
Claim 24
The method according to claim 21, further comprising collecting item view frequencies only for all hops by the user in a sequence of item discovery.
Claim 4
The method according to claim 1, further comprising collecting item view frequencies only for all hops by the user in a sequence of item discovery.
Claim 25
The method according to claim 21, further comprising collecting item view 
Claim 5
The method according to claim 1, further comprising collecting item view 
Claim 26
The method according to claim 21, further comprising: for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 6
 The method according to claim 1, further comprising: for each paired observation associated with a baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 27
The method according to claim 26, further comprising: defining a kernel for a given radius each time a second next item is selected after a baseline item is established by the user.
Claim 7
The method according to claim 6, further comprising: defining a kernel for a given radius each time a second next item is selected after a baseline item is viewed by the user.
Claim 28
The method according to claim 26, further comprising: 
determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user.
Claim 1
…

determining a conditional probability that the user will select a particular first next item after the particular baseline item is viewed by the user;…
Claim 29
The method according to claim 26, further comprising: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 8
The method according to claim 6, further comprising: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 30
The method according to claim 29, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of 
Claim 9
The method according to claim 8, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of 
Claim 31
A computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor in a computer having a memory, wherein the computer is communicatively connected to a computing device, wherein the instructions are translatable by the at least one processor to perform: 

generating an interface which is presented to a user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of the other one of the pair of items, the probability metrics representing historical online search behavior of a plurality of users;

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 











ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path; 




updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; and 

after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device Attorney DocketCustomer ID. 44654 to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
Claim 10
A computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor to perform: 





















determining, responsive to a user viewing a baseline item via an interface running on a computing device, for each individual item of a plurality of items, a conditional probability that the user will select the individual item, given that the user has viewed the baseline item, wherein the conditional probability is determined based on: 


an aggregate online search behavior relative to individual items across multiple users; and 
preferences of the with respect to the baseline item viewed by the user; 

ranking, in decreasing order, conditional probabilities determined for the plurality of items, wherein items that are more likely to be bought by the user are ranked higher than items that are less likely to be bought by the user; 

determining a conditional probability that the user will select a particular first next item after the particular baseline item is viewed by the user; and 
presenting, via the interface running on the computing device, at least a portion of the plurality of items ranked in decreasing order according to the conditional probabilities.
Claim 33
The computer program product of claim 31, wherein the at least one non- 
Claim 12
 The computer program product of claim 10, wherein the at least one non-
Claim 34
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all hops by the user in a sequence of item discovery.
Claim 13
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all hops by the user in a sequence of item discovery.
Claim 35
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all pairs of items in a sequence of item discovery.
Claim 14
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all pairs of items in a sequence of item discovery.
Claim 36
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 15
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: for each paired observation associated with a baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 37
The computer program product of claim 36, wherein the at least one non- 
Claim 16
The computer program product of claim 15, wherein the at least one non-
Claim 38
The computer program product of claim 36, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user.
Claim 1




…
determining a conditional probability that the user will select a particular first next item after the particular baseline item is viewed by the user;…
Claim 39
The computer program product of claim 36, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 17
The computer program product of claim 15, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 40
The computer program product of claim 39, wherein the prediction is one of a plurality of predictions and wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.
Claim 18
The computer program product of claim 17, wherein the prediction is one of a plurality of predictions and wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.


Claim 21 
As shown in the table above, claim 1 of ‘084 does not recite but 
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])

Claims 23 – 27, 29, and 30 of the instant application are anticipated by claims 3 – 9 of ‘084 respectively.
Claims 28 of the instant application is anticipated by claim 1 of ‘084.
Claim 31  
As shown in the table above, claim 10 of ‘4084 does not recite but 
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate Kane teaching into ‘084 invention to create a mapping table which store conditional probability values, wherein the mapping table that maps search queries (one type of item) to corresponding lists of purchased items as suggested by Kane ([0129]), and incorporate Curtis teaching into ‘403 invention to reorder recommended items responsive to one of the recommended items being selected as suggested by Curtis ([0012].)
Claims 33 – 37, 39, and 40 of the instant application are anticipated by claims 12 – 18 of ‘084 respectively.
Claim 38 of the instant application is anticipated by claim 10 of ‘084.

Claims 21, 33 – 31, and 33 – 40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 10, and 12 – 18 of U.S. Patent No. 10,210,534 B2 (hereinafter ‘534) in view of Kane and Curtis.
Application 16/240,339
Patent 10,210,534 B2
Claim 21
A method for identifying consumer items more likely to be selected by a user in a search path, comprising: 
in a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device: 
generating an interface which is presented to the user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of the other one of the pair of items, the probability metrics representing historical online search behavior of a plurality of users; 

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 
 











ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path;




updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; 
after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
Claim 1
A method for identifying consumer items more likely to be bought by a user, comprising: 
in a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device: 
generating an interface which is presented to the user via the computing device; 













determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of a plurality of items, a probability that the user will select the individual item, given that the user has expressed interest in the baseline item, wherein the probability is determined based on: 

a similarity among the plurality of items based on observable features thereof; 



preferences of the user with respect to the baseline item, wherein the baseline item is viewed by the user; and 
ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are more likely to be bought by the user are ranked higher than items that are less likely to be bought by the user; 
determining a probability that the user will select a particular one of the individual items of the plurality of items after the particular baseline item is viewed by the user; and 
updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities.
Claim 23
The method according to claim 21, further comprising collecting item view frequencies only for each hop by the user in a sequence of item discovery.
Claim 3
The method according to claim 1, further comprising collecting item view frequencies only for each hop by the user in a sequence of item discovery.
Claim 24

Claim 4

Claim 25
The method according to claim 21, further comprising collecting item view frequencies only for all pairs of items in a sequence of item discovery.
Claim 5
The method according to claim 1, further comprising collecting item view frequencies only for all pairs of items in a sequence of item discovery.
Claim 26
The method according to claim 21, further comprising: for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 6
The method according to claim 1, further comprising: for each paired observation associated with a baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 27
The method according to claim 26, further comprising: defining a kernel for a given radius each time a second next item is selected after a baseline item is established by the user.
Claim 7
The method according to claim 6, further comprising: defining a kernel for a given radius each time a second next item is selected after a baseline item is established by the user.
Claim 29
The method according to claim 26, further comprising: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 8
The method according to claim 6, further comprising: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 30
The method according to claim 29, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of 
Claim 9
The method according to claim 8, wherein the prediction is one of a plurality of predictions, further comprising: determining a total penalty value for all incorrect predictions in the plurality of 
Claim 31
A computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor in a computer having a memory, wherein the computer is communicatively connected to a computing device, wherein the instructions are translatable by the at least one processor to perform: 

generating an interface which is presented to a user via the computing device; 

maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of the other one of the pair of items, the probability metrics representing historical online search behavior of a plurality of users;

determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 











ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path; 





updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; and 
after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of items and updating the interface running on the computing device Attorney DocketCustomer ID. 44654 to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
Claim 10
A computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by at least one processor in a computer having a memory, wherein the computer is communicatively connected to a computing device, wherein the instructions are translatable by the at least one processor to perform: 

generating an interface which is presented to a user via the computing device; 













determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of a plurality of items, a probability that the user will select the individual item, given that the user has expressed interest in the baseline item, wherein the probability is determined based on: 



an aggregate online search behavior relative to individual items across multiple users; and 
preferences of the user with respect to the baseline item, wherein the baseline item is viewed by the user; 

ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are more likely to be bought by the user are ranked higher than items that are less likely to be bought by the user; 

determining a probability that the user will select a particular one of the individual items of the plurality of items after the particular baseline item is viewed by the user; and 
updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities.
Claim 33
The computer program product of claim 31, wherein the at least one non- 
Claim 12
The computer program product of claim 10, wherein the at least one non-
Claim 34
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all hops by the user in a sequence of item discovery.
Claim 13
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all hops by the user in a sequence of item discovery.
Claim 35
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all pairs of items in a sequence of item discovery.
Claim 14
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: collecting item view frequencies for all pairs of items in a sequence of item discovery.
Claim 36
The computer program product of claim 31, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 15
The computer program product of claim 10, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: for each paired observation associated with a baseline item, determining what a first next item is expected to be selected by the user; and examining all observations associated with the baseline item to determine what a second next item is expected to be selected by the user.
Claim 37
The computer program product of claim 36, wherein the at least one non- 
Claim 16
The computer program product of claim 15, wherein the at least one non-
Claim 38
The computer program product of claim 36, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user.
Claim 17
The computer program product of claim 15, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user.
Claim 39
The computer program product of claim 36, wherein the at least one non- transitory computer readable medium further stores instructions translatable by the at least one processor to perform: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 18
The computer program product of claim 15, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: making a prediction as to which next item the user will select; comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
Claim 40
The computer program product of claim 39, wherein the prediction is one of a plurality of predictions and wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.
Claim 19
 The computer program product of claim 18, wherein the prediction is one of a plurality of predictions and wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.


Claim 21:
As shown in the table above, claim 1 of ‘534 does not recite but 
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])

Claims 23 – 27, 29, and 30 of the instant application are anticipated by claims 3 – 9 of ’534 respectively.
Claim 31:  
As shown in the table above, claim 10 of ‘534 does not recite but 
Kane discloses maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129]), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125]), view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129]); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] and [0120 – 0121]);
And, Curtis discloses after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate Kane teaching into ‘534 invention to create a mapping table which store conditional probability values, wherein the mapping table that maps search queries (one type of item) to corresponding lists of purchased items as suggested by Kane ([0129]), and incorporate Curtis teaching into ‘403 invention to reorder recommended items responsive to one of the recommended items being selected as suggested by Curtis ([0012].)
Claims 33 – 40 of the instant application are anticipated by claims 12 – 19 of ‘534 respectively.
Claim 28 is dependent claim of claim 26; therefore, it is also rejected on the ground of nonstatutory double patenting.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 21, 23 – 26, 28, 31, 33 – 36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selinger et al. (Pub. No. US 2010/0250336 A1; hereinafter Selinger; IDS filed on 01/04/2019; art of the record) in view of Kane et al. (Pub. No. 2008/0243632 A1; hereinafter Kane) and Curtis (Pub. No. US 2008/0250312 A1; art of the record.) 

Claim 21
Selinger teaches a method for identifying consumer items more likely to be selected by a user in a search path (Selinger; [0010 – 0011] Techniques are described for dynamically generating recommendations for users, such as for products and other items…performing searches (e.g., for particular items, for items of a particular category or other defined group of items, for items having one or more indicated attributes, etc.); browsing item categories; viewing detailed information about particular items…to identify items that are popular (e.g., the top item sellers in a particular , comprising:
In a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device (Selinger, Fig. 3; [0049] …In particular, FIG. 3 illustrates a server computing system 300 suitable for executing an embodiment of a Multi-Strategy Product Recommendation ("MSPR") system 340, as well as various user computing systems 350…the server computing system 300 has components that include a CPU 305, various I/O components 310, storage 320, and memory 330…):
generating an interface which is presented to the user via the computing device (Selinger, Fig. 6, [0077] The illustrated embodiment of the routine begins in block 610, where in response to a user instruction or other indication, the routine retrieves a Web page provided as part of a GUI of an embodiment of the MSRP service …In block 615, the routine then displays the retrieved Web page to the user…; Fig. 4, [0058 – 0065] a process to provide GUI for display on a client device to show recommended items to user);
maintaining probability metrics corresponding toitems in a plurality of items, the probability metrics indicating foritems a corresponding frequency with which users have selected onein a search paththe search path comprising a sequence of items which are viewed by the user, the probability metrics representing historical online search behavior of a plurality of users (Selinger, [0030 – 0033] …As part of identifying products using a recommendation strategy, the MSPR service may also assign a relevance score (probability) to each of the identified items for use in various ways, such as for determining which items to provide for display to the user…For example, with respect to recommendation strategies for identify products that are similar to or otherwise related to a particular product, the corresponding relevance score (probability) of each recommended item may be based at least in part on a determination of how similar or otherwise related the products are (e.g., items that have been viewed or purchased more frequently by users who also viewed (select) or purchased the currently selected item may be assigned higher relevance scores than items that have been viewed or purchased less frequently by such users; items that are more likely to be viewed (select) or purchased by users who also viewed or purchased the currently selected item may be assigned higher relevance scores than items that are less likely to be viewed or purchased by such users; etc.)…; Figs. 5A & 5B, [0066 – 0075] a process determines and provides item recommendations);
determining, responsive to the user viewing a baseline item via an interface on the computing device (Selinger, Fig. 6,  [0078 – 0079] In block 620, the routine receives an indication of a user interaction with the displayed Web page. The routine continues to block 625 to determine whether the received user interaction is an initial selection of a subset of one or more items (baseline)…If it is instead determined in block 625 that the user interaction is not an initial selection of a subset of one or more items, the routine continues to block 645 to determine whether the user interaction is a selection of a previously displayed recommended item (baseline)…; Fig. 4 & block 407, , for each individual item of the plurality of items, a probability that the individual user will select the individual itemin the search path (Selinger, [0030 – 0033] …As part of identifying products using a recommendation strategy, the MSPR service may also assign a relevance score (probability) to each of the identified items for use in various ways, such as for determining which items to provide for display to the user…For example, with respect to recommendation strategies for identify products that are similar to or otherwise related to a particular product, the corresponding relevance score (probability) of each recommended item may be based at least in part on a determination of how similar or otherwise related the products are (e.g., items that have been viewed or purchased more frequently by users who also viewed or purchased the currently selected item may be assigned higher relevance scores than items that have been viewed or purchased less frequently by such users; items that are more likely to be viewed (select) or purchased by users who also viewed or purchased the currently selected item may be assigned higher relevance scores than items that are less likely to be viewed or purchased by such users; etc.)…; Figs. 5A & 5B, [0066 – 0075] a process determines and provides item recommendations), [
ranking, in decreasing order, probabilities determined for the plurality of items (Selinger, [0030 – 0033] … As part of identifying products using a recommendation strategy, the MSPR service may also assign a relevance score to each of the identified items for use in various ways, such as for determining which items wherein items that are more frequently selectedin the search path are ranked higher than items that are less frequently selectedin the search path (Selinger, [0030 – 0033] …For example, with respect to recommendation strategies for identify products that are similar to or otherwise related to a particular product, the corresponding relevance score (probability) of each recommended item may be based at least in part on a determination of how similar or otherwise related the products are (e.g., items that have been viewed or purchased more frequently by users who also viewed or purchased the currently selected item may be assigned higher relevance scores than items that have been viewed or purchased less frequently by such users; items that are more likely to be viewed (select) or purchased by users who also viewed or purchased the currently selected item may be assigned higher relevance scores than items that are less likely to be viewed or purchased by such users; etc.)…; Fig. 3, [0053 – 0054]);
updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities (Selinger, Fig. 6, [0078]… In block 635, the routine receives a corresponding Web page for displaying the initial group of recommended items determined by the MSPR service, and in block 640 displays the Web page…The display of the Web page may, for example, display the recommended items in such a manner that items with higher associated relevance levels are displayed more prominently than items with lower associated relevance levels …; Fig. 4, [0058 – 0065] a process provides GUI for displaying recommended items.)
But, Selinger does not explicitly teach maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items, the search path comprising sequence of items which are viewed by the users, the probability metrics representing historical online search behavior of a plurality of users; determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item.
However, Kane teaches 
maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in a search path following viewing of an other one of the pair of items (Kane; Fig. 5, [0117 – 0129] In the discussion below, for clarity, it is assumed that the conditional probability calculated is that of viewing a first item and purchasing a second item (pair of items, next hop)…One embodiment of a method 500 for generating a conditional probability mapping table (maintaining) is illustrated in FIG. 5. In block 502, the item viewing histories (which may be session-specific) of all or some subset of the web site's end users 106 are retrieved, and are used to build a temporary table that maps the end user/date information to viewed items…In block 504 of FIG. 5, the purchase histories of the users are retrieved, and are similarly used to generate a temporary table that maps user/date information to purchased items…In block 510 of FIG. 5, the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value. Thus, for example, assuming that one thousand users made a purchase 0-N days after viewing item A, and that one hundred of those users purchased item B 0-N days after viewing item A…In block 514, the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained (maintained) for inclusion within a data structure such as a conditional mapping table stored within the item association component 304…), the search path comprising sequence of items which are viewed by the users (Kane; Fig. 5, [0017 – 0125] In the discussion below, for clarity, it is assumed that the conditional probability calculated is that of viewing a first item and purchasing a second item…In block 502, the item viewing histories (which may be session-specific) of all or some subset of the web site's end users 106 are retrieved, and are used to , view one item then buy another item [Wingdings font/0xE0] sequence of items in the search path, the probability metrics representing historical online search behavior of a plurality of users (Kane; Fig. 5, [0117 – 0129] In the discussion below, for clarity, it is assumed that the conditional probability calculated is that of viewing a first item and purchasing a second item (pair of items)…); 
determining, responsive to the user viewing a baseline item via an interface on the computing device, for each individual item of the plurality of items, a probability that the individual user will select the individual item as the next hop in the search path wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item (Kane; [0116] As discussed above, the association mining component 302 may also generate conditional associations, including conditional probability data. In one embodiment, each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action…; [0120 – 0121] In block 506, the temporary tables are used to count, for each browsed item/purchased item pair, how many users bought the purchased item within 0-N days after viewing the browsed item. (To simplify the analysis, a purchase of the purchased item may be 
Selinger and Kane are in the same analogous art as they are in the same field of endeavor, candidate item search. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Kane teaching into Selinger invention to create a mapping table which store conditional probability values, wherein the mapping table that maps search queries (one type of item) to corresponding lists of purchased items as suggested by Kane ([0129].)
But, Selinger and Kane do not explicitly teach after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities.
However, Curtis teaches after and in response to the user selecting one of the displayed items, ranking other ones of the portion of the plurality of item and updating the interface running on the computing device to present to the user the other ones of the portion of the plurality of items ranked in decreasing order according to the corresponding probabilities (Curtis, Figs. 1 & 2; [0033 – 0035] In this exemplary embodiment, friend media item recommendations are displayed in a (probability) or model…)
Selinger, Kane, and Curtis are in the same analogous art as they are in the same field of endeavor, recommend candidate item. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Curtis teaching into Selinger/Kane invention to reorder recommended items responsive to one of the recommended items being selected as suggested by Curtis ([0012].)

Claim 23
Selinger also teaches collecting item view frequencies only for each hop by the user in a sequence of item discovery (Selinger, [0021] …In at least some such embodiments, information about various of the interactions of the users 140 with the Web site of the retailer 130 may be collected and included as part of the user interaction information 115, such as interactions of the users that are related to the products or other items made available by the retailer 130 on the Web site (e.g., product views, frequently viewed by, frequently searched for by, highly rated by, etc., the multiple customers…For example, with respect to recommendation strategies that identify popular items, the corresponding relevance score of each recommended item may be based at least in part on a level of popularity the items are determined to have (e.g., for top selling items, the relevance score may be based on a number of units of each item that have been recently sold to customers, such that items with the highest numbers of units sold have the highest relevance scores; for top viewed items, the relevance score may be based on a number of distinct users who viewed information related to the item; etc.)…) (Emphasis added.)

Claim 24
Selinger also teaches collecting item view frequencies only for all hops by the user in a sequence of item discovery (Selinger, [0021] …In at least some such embodiments, information about various of the interactions of the users 140 with the Web site of the retailer 130 may be collected and included as part of the user interaction information 115, such as interactions of the users that are related to the products or other items made available by the retailer 130 on the Web site (e.g., product views, purchases, returns, ratings) …; [0030] …Such recommendation strategies may include identifying products that are determined to be popular based on the interactions of multiple customers of the retailer (or other users), such as to identify products that are frequently viewed by, frequently searched for by, highly rated by, etc., the multiple customers…For example, with respect to recommendation strategies that identify popular items, the corresponding relevance score of each recommended item may be based at least in part on a level of popularity the items are determined to have (e.g., for top selling items, the relevance score may be based on a number of units of each item that have been recently sold to customers, such that items with the highest numbers of units sold have the highest relevance scores; for top viewed items, the relevance score may be based on a number of distinct users who viewed information related to the item; etc.)…) (Emphasis added.)

Claim 25
Kane also teaches collecting item view frequencies only for all pairs of items in a sequence of item discovery (Kane; Fig. 5, [0118] One embodiment of a method 500 for generating a conditional probability mapping table is illustrated in FIG. 5. In block 502, the item viewing histories (which may be session-specific) of all or some subset of the web site's end users 106 are retrieved, and are used to build a temporary table that maps the end user/date information to viewed items…) Motivation for incorporating Kane into Selinger is the same as motivation in claim 21.

Claim 26
Kane teaches
for each paired observation associated with the baseline item, determining what a first next item is expected to be selected by the user (Kane; Fig. 5, [0121] In ; and
examining all observations associated with the baseline item associated with the each paired observation to determine what a second next item is expected to be selected by the user (Kane; Fig. 5, [0121] In block 510 of FIG. 5, the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value. Thus, for example, assuming that one thousand users made a purchase 0-N days after viewing item A, and that one hundred of those users purchased item B 0-N days after viewing item A…) Motivation for incorporating kane into Selinger is the same as motivation in claim 21.

Claim 28
Selinger also teaches determining a conditional probability that the user will select a particular first next item after a particular baseline item is established by the user (Selinger, [0030] … In other embodiments, the relevance scores may also or instead be based at least in part on a determined conditional probability that the recommended product will likely be purchased by the user if displayed in the current context of display 200, etc….)

Claim 31
This is a computer program product version of the rejected method version in claim 21.  Therefore, it is rejected for the same reasons.  Furthermore, Selinger also teaches a non-transitory computer readable medium storing instructions translatable by at least one processor (Selinger, Fig. 3; [0049]…the server computing system 300 has components that include a CPU 305, various I/O components 310, storage 320, and memory 330. The illustrated I/O components include a display 311, a network connection 312, a computer-readable media drive 313…)

Claim 33
These limitations are already discussed in claim 23.  Therefore, they are rejected for the same reasons.

Claim 34
These limitations are already discussed in claim 24.  Therefore, they are rejected for the same reasons.

Claim 35
These limitations are already discussed in claim 25.  Therefore, they are rejected for the same reasons.

Claim 36


Claim 38
	These limitations are already discussed in claim 28.  Therefore, they are rejected for the same reasons.

Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selinger, Kane, and Curtis, as applied to claims 21 and 31 above, and further in view of Gross (Pub. No. US 2006/0010029 A1; IDS filed on 01/04/2019; art of the record.)

Claim 27
Selinger, Kane, and Curtis do not explicitly teach defining a kernel for a given radius each time a second next item is selected after the baseline item is viewed by the user.
However, Gross teaches defining a kernel for a given radius each time a second next item is selected after the baseline item is viewed by the user (Gross, [0216] Regardless of how the neighborhoods are determined, at step 730, an adoption rate is measured to detect for kernels and clusters. In a preferred approach, "adoption" in this instance can refer to the type of behavior noted above in the trendsetter analysis; i.e., an evaluation of whether a particular user looked at, purchased, rented, queried, or talked about an item during an electronic data collection session.  [0221] At step 740 a 
Selinger, Kane, Curtis, and Gross are in the same analogous art as they are in the same field of endeavor, item preference prediction. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Gross teaching into Selinger/Kane/Curtis invention to determining kernel existence which is considered as an indication of internal influence and imitative behavior occurring within groups as suggested by Gross ([0219].)

Claim 37
These limitations are already discussed in claim 27.  Therefore, they are rejected for the same reasons.

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selinger, Kane, and Curtis, as applied to claims 26 and 36 above, and further in view of Pyo (Patent US 6,636,836 B1; art of the record.)

Claim 29
Selinger teaches making a prediction as to which next item the user will select  (Selinger, [0030] …As part of identifying products using a recommendation strategy, the MSPR service may also assign a relevance score to each of the identified items for use in various ways, such as for determining which items to provide for display to the user…--…the relevance scores may also or instead be based at least in part on a determined conditional probability that the recommended product will likely be a process determines and provides item recommendations.)
But, Selinger, Kane, and Curtis do not explicitly teach comparing the prediction with an actual next item selected by the user; and assigning a penalty value to the prediction if the prediction is incorrect.
However, Pyo teaches 
comparing the prediction with an actual next item selected by the user (Pyo, Fig. 4, col. 5: 43 – col. 6: 17,… The predicted score, which is the numerical information of the prediction how much the user will like the item recommended by the recommendation agent, should be meaningful and standardized throughout the whole system…As stated above, the belief represents the confidence of the recommendation agent in the predicted score of the recommended item to the user. The belief can be used for determining the amount of award/penalty for a difference between the predicted score and the user's actual reaction.  Specifically, if the predicted score of the item whose belief is highly marked differs from the user's actual reaction to the item, the value of the influential power is adjusted to a lower value to impose the penalty…; Fig. 5 & col. 6: 35 – col 7: 41, adjusting influential power based on predicted score and actual user’s reaction to recommended items, wherein the belief determines award or penalty for recommendation agent); and 
assigning a penalty value to the prediction if the prediction is incorrect (Pyo, Fig. 4, col. 5: 43 – col. 6: 17,… The predicted score, which is the numerical information of the prediction how much the user will like the item recommended by the recommendation agent, should be meaningful and standardized throughout the whole system…As stated above, the belief represents the confidence of the recommendation adjusting influential power based on predicted score and actual user’s reaction to recommended items, wherein the belief determines award or penalty for recommendation agent.)
Selinger, Kane, Curtis, and Pyo are in the same analogous art as they are in the same field of endeavor, item preference prediction. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Pyo teaching into Selinger/Kane/Curtis invention to include belief indicators which is used to adjust influential power of recommendation agent in response to the user's reaction after the recommendation and allows the adjusted influential power value to be reflected on the following recommendation, thereby improving the quality of the recommendation as suggested by Pyo (col. 6: 4 – 17 & col. 8: 46 – 59.)

Claim 39
This limitation is already discussed in claim 29; therefore, it is rejected for the same reasons.

Claims 30 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selinger, Kane, Curtis, and Pyo, as applied to claims 29 and 39 above, and further in view of LEE (Pub. No. US 2011/0103482 A1; hereinafter Lee; art of the record.)

Claim 30
determining a total penalty value for all incorrect predictions in the plurality of predictions; and determining a set of weights that minimizes the total penalty.
However, Lee teaches 
determining a total penalty value for all incorrect predictions in the plurality of predictions (Lee, Fig. 1, [0041] …Therefore, a matching block corresponding to the original block is determined according to a partial matching error …; [0052 – 0054] The minimum matching error comparator 140 compares the accumulated sum (total) of partial matching errors (predictions) with the minimum matching error each time partial matching errors are sequentially calculated on the operation units of a candidate block…Moreover, as described above, when partial matching errors (set of weights) are calculated on all the operation units of a candidate block and the total sum of partial matching errors of all the operation units is less than the minimum matching error, a corresponding candidate block is determined as the optimal candidate block (correct predictions), and the total sum of partial matching errors is determined as a new minimum matching error); and 
determining a set of weights that minimizes the total penalty (Lee, Fig. 1, [0041] …Therefore, a matching block corresponding to the original block is determined according to a partial matching error …; [0052 – 0054] The minimum matching error comparator 140 compares the accumulated sum (total) of partial matching errors (predictions) with the minimum matching error each time partial matching errors are sequentially calculated on the operation units of a candidate block…Moreover, as described above, when partial matching errors (set of weights) are calculated on all the (correct predictions), and the total sum of partial matching errors is determined as a new minimum matching error); the set of partial matching errors whose sum is less than the minimum matching error is considered as set of weights to minimize total penalty.
Selinger, Kane, Curtis, Pyo, and Lee are in the same analogous art as they are in the same field of endeavor, candidate item search. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to incorporate Lee teaching into Selinger/Kane/Curtis/Pyo invention to calculate partial matching errors for new item candidates whose sum is compared with minimum matching error to search for optimal matching candidate with respective to original candidate as suggested by Lee ([0052 – 0054.)

Claim 40
This limitation is already discussed in claim 30; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                 
/S. Sough/SPE, Art Unit 2192